ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 2 (Currently Amended). The apparatus of claim 1, wherein the lower end of the spring is supported on the housing, the spring having an inner space that penetrates both upper and lower portions thoroughly, which is surrounded by a spring wire including a diameter of less than 0.5 millimeters, the housing including a light source fixing protrusion passing through the inner space of the spring, the light source is fixed on the upper end of the light source fixing protrusion.

wherein the wire diameter of the spring is less than 0.5 millimeters.

Claim 6 (Currently Amended). The apparatus of claim 5, further comprising at least one light source conductive wire having a diameter of less than 0.5 millimeters, wherein one end of the at least one light source conductive wire is electrically connected to at least one electrode of the light source and the other end of the at least one light source conductive wire is electrically connected to a light source control unit; and wherein a wire diameter of the spring is less than 0.5 millimeters.

Claim 20 (Currently Amended). A flickering flame-shaped head apparatus, comprising: 
a housing including an inner space and an upper opening; 
a flame-shaped head including a three-dimensional flame-shaped part with an interior hollow structure, the flame-shaped head is at least partially located above the upper opening of the housing; 
a light source disposed inside the housing; 
a transparent light pipe coupled to the light source; 

wherein the flame-shaped head is illuminated by a light beam emitted by the light source, such light beam passes through the transparent light pipe to an inner space of flame-shaped head and then is emitted through from inside to outside.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
In regard to claim 1, the prior art taken as a whole does not show nor suggest a flickering flame-shaped head apparatus, comprising a housing including an inner space and an upper opening, a flame-shaped head including a three-dimensional flame-shaped part with an interior hollow structure, the flame-shaped head is at least partially located above the upper opening of the housing, a light source disposed within the flame-shaped head, the flame-shaped head is illuminated by a light emitted by the light source, from inside to outside, a spring including an upper and a lower ends, the flame-shaped head is supported on the upper end of the spring as specifically called for the claimed combinations.
The closest prior art, Fong et al (US 2014/0211499 A1), does not include a light source disposed within the flame-shaped head, the flame-shaped head is illuminated by a light emitted by the light source, from inside to outside, and a spring as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Fong et al reference in the manner required by the claims. 
Alternatively, the closest prior art, Cheng (US 2018/0010750 A1), does not include a flame-shaped head including a three-dimensional flame-shaped part with an interior hollow structure, the flame-shaped head is at least partially located above the upper opening of the housing, a light source disposed within the flame-shaped head, the flame-shaped head is illuminated by a light emitted by the light source, from inside to outside as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Cheng reference in the manner required by the claims. 
To clarify the allowance, the combination of Fong et al and Cheng is not a valid obviousness-type combination. While there exists other prior art which teaches elements of the claim, the problem remains the same: the Examiner lacks a motivation to combine these elements. In the case of Fong et al, there is first a question of “what is the spring supporting”—under a stretched BRI, it could be said to be supported by the LED or flame; however, the LED is very clearly not disposed in the hollow of the flame portion. In Cheng, it can be clearly said the spring supported both the LED and flame, however, there is no hollow portion of the flame and therefore the LED is not disposed within it. 
While the art of simulated flames is well-developed, the Examiner would be hard pressed to argue that these elements are known alternatives—this is not merely 
	In regard to claim 5, the prior art taken as a whole does not show nor suggest a flickering flame-shaped head apparatus, comprising a housing including an inner space and an upper opening, a flame-shaped head including a three-dimensional flame-shaped part with an interior hollow structure, the flame-shaped head is at least partially located above the upper opening of the housing, a light source disposed within the flame-shaped head, the flame-shaped head is illuminated by a light emitted by the light source, from inside to outside, a spring including an upper and a lower ends, the light source is coupled to the upper end of the spring as specifically called for the claimed combinations.
The closest prior art, Fong et al (US 2014/0211499 A1), does not include a light source disposed within the flame-shaped head, the flame-shaped head is illuminated by a light emitted by the light source, from inside to outside, a spring including an upper and a lower ends, the light source is coupled to the upper end of the as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Fong et al reference in the manner required by the claims. 
In claim 5, the spring supports the LED itself. While under BRI the LED can be said to support the LED, the issue regarding the placement of the LED inside the hollow portion of the flame remains the same as in claim 1.
	In regard to claim 20, the prior art taken as a whole does not show nor suggest a flickering flame-shaped head apparatus, comprising a housing including an inner space and an upper opening, a flame-shaped head including a three-dimensional flame-shaped part with an interior hollow structure, the flame-shaped head is at least partially located above the upper opening of the housing, a light source disposed inside the housing, a transparent light pipe coupled to the light source, a spring including an upper and a lower ends, the flame-shaped head is supported on the upper end of the spring, the disturbance of the spring drives the flame-shaped head to move relative to the housing, wherein the flame-shaped head is illuminated by a light beam emitted by the light source, such light beam passes through the transparent light pipe to an inner space of flame-shaped head and then is emitted through from inside to outside as specifically called for the claimed combinations.
The closest prior art, Fong et al (US 2014/0211499 A1), does not include a transparent light pipe coupled to the light source, a spring including an upper and a lower ends, the flame-shaped head is supported on the upper end of the spring and a spring including an upper and a lower ends, the flame-shaped head is supported on the upper end of the spring as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Fong et al reference in the manner required by the claims. 
Lastly, in claim 20, the inclusion of the light pipe provides an additional detail which is not explicitly taught by the prior art. Claim 20 is similar to claim 1 in that is recites that the flame is supported by the spring, which is very much not the case in Fong et al. While there exists prior art having light pipes with simulated flames, these prior art are not combinable with that already discussed, as the Examiner lacks any motivation to combine the elements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 2021/0048173 A1) disclose a simulated flame.
Fan et al (US 2020/0191348 A1) disclose a simulated flame.
	Huang (US 2017/0370541 A12) disclose a simulated flame.
	Au et al (US 2016/0290579 A1) disclose a simulated flame.
	Yang et al (US 2017/0089548 A1) disclose a simulated flame.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875